IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARTINEZ ALBERTO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
         Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0981

JULIE JONES, SECRETARY,
FLORIDA DEPT. OF
CORRECTIONS, and
WASHINGTON STATE
DEPT. OF CORRECTIONS,

     Respondents.
___________________________/

Opinion filed August 18, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Martinez Alberto, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent Julie Jones, Florida
Department of Corrections.

No appearance for Respondent Washington Department of Corrections.



PER CURIAM.

      DENIED. See Powell v. Florida Department of Corrections, 727 So. 2d 1103

(Fla. 1st DCA 1999); see also Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA

1983).

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.